DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paxton et al. (US 2012/0242070), as cited by Applicant, in view of McTigue et al. (US 2019/0198277).
With respect to claims 1 and 17-18, Paxton et al. discloses an actuator assembly (figs. 9-10E) comprising: an actuator device (250) comprising: a tubular housing (251) with a first end (fig. 9) and a second end (fig. 9), the tubular housing (251) defining a storage chamber (fig. 9) containing a pyrotechnic material (256) to produce gas; at least one electrical connection (255) coupled to the first end, the electrical connection (255) in reaction initiating communication with the pyrotechnic material (256); and an actuator housing (252) that partially encompasses the tubular housing (251), wherein an outer surface of the actuator housing (252) comprises a sloped portion (portion that engages 279; fig. In re Dailey et al., 149 USPQ 47.
With respect to claim 2, Paxton et al., as modified, discloses the hexagon shaped portion (taught from McTigue) of the actuator housing (252) comprises a valley (radially inward portion that engages 279; fig. 10A) that extends radially inward from the outer surface of the actuator housing.  (Figs. 1A-15B, cols. 3-11.)  
With respect to claims 4-5, Paxton et al., as modified, discloses the engaging surface portion (figs. 10A-D) of the assembly housing (270) comprises a rib (279; figs. 10A-E) that extends radially inward from the inner surface of the assembly housing (270), wherein the rib is configured to nest in the valley (radially inward portion that engages 279; fig. 10A) of the hexagon shaped portion of the actuator housing (252) in the pre-actuation configuration (fig. 10A) to limit longitudinal movement of the actuator housing relative to the assembly housing (270); wherein a predetermined amount of force causes the rib (279; figs. 10A-E) of the assembly housing to dislodge from the valley of the actuator 
With respect to claims 6 and 19-20, Paxton et al., as modified, discloses the engaging surface portion (figs. 10A-D) of the assembly housing (270) comprises a rib (279; figs. 10A-E) that extends radially inward from the inner surface of the assembly housing (270), to releasably engage a corresponding annular groove on the hexagon shaped portion of the actuator housing (252) to limit longitudinal movement of the actuator housing (252) relative to the assembly housing (270).  (Figs. 1-10E, paragraphs 22-53.)  
With respect to claims 8-9, Paxton et al., as modified, discloses the assembly housing comprises a retaining arm (279) that partially encircles the actuator housing (252), wherein an inner surface of the retaining arm (279) comprises at least one rib (fig. 10E) that nests (figs. 10A-C) in a valley of the actuator housing (252) to limit longitudinal movement of the actuator housing relative to the assembly housing in the pre-actuation configuration (fig. 10A); wherein the retaining arm (279) is flexible radially outward, wherein a predetermined amount of force causes the rib (fig. 10E) of the retaining arm to dislodge from the valley of the actuator housing (252) by forcing the retaining arm (279)radially outward.  (Figs. 1-10E, paragraphs 22-53.)  
With respect to claim 15, Paxton et al., as modified, discloses the assembly housing (270) comprises a tether slot (recess between 272 and 274) to accommodate a tether (220) looped around the actuator housing (252) in the preactuation configuration (fig. 10A) and, wherein the tether is to be released from being looped around the actuator housing (252) and out through the tether slot (recess between 272 and 274) after actuation of the pyrotechnic material and the actuator device slides relative to the assembly housing to the postactuation configuration (fig. 10E).  (Figs. 1-10E, paragraphs 22-53.)  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Paxton et al. and McTigue et al., as applied to claims 1 and 15 above, and further in view of Thomas (US 6,513,835), as cited by Applicant.
  

Allowable Subject Matter
Claims 3, 7, 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616